Case 3:18-cv-14305-PGS-LHG Document 39 Filed 03/20/19 Page 1 of 2 PageID: 1471
                                                                           WILLIAM P. DENI, JR.
                                                                           Director

                                                                           Gibbons P.C.
                                                                           One Gateway Center
                                                                           Newark, New Jersey 07102-5310
                                                                           Direct: (973) 596-4853 Fax: (973) 639-8373
                                                                           wdeni@gibbonslaw.com




                                                   March 20, 2019

 VIA ECF

 Honorable Lois H. Goodman, U.S.M.J.
 United States District Court
 District of New Jersey
 Clarkson S. Fisher Fed. Bldg. & U.S. Courthouse
 402 East State Street
 Trenton, New Jersey 08608

 Re: Valeant Pharmaceuticals North America LLC, et al. v. Mylan Pharm. Inc., et al.
     Civil Action No. 18-14305 (PGS) (LHG)

 Dear Judge Goodman:

          This firm represents Plaintiffs Valeant Pharmaceuticals North America LLC, Valeant
 Pharmaceuticals Ireland Ltd., Dow Pharmaceutical Sciences, Inc., and Kaken Pharmaceutical
 Co., Ltd. (collectively, “Plaintiffs”) in the above-referenced action. We write in response to the
 letter filed last night by Defendants Mylan Pharmaceuticals, Inc., Mylan Laboratories Ltd., and
 Mylan Inc. (collectively, “Mylan”) requesting that the Court enter a so-called “Stipulation”
 regarding Mylan’s appearance at the Court-ordered Case Management Conference. To be clear,
 Plaintiffs did not consent to that filing or the terms set forth in Mylan’s purported stipulation,
 which is actually an ex parte application, and Mylan’s request for the Court to enter such a
 document binding Plaintiffs when Plaintiffs had not consented to it was misleading and
 improper.

         Contrary to Mylan’s disingenuous representation regarding a separate stipulation filed in
 a later-filed action, Civil Action No. 19-8233 (the “Second Action”), the purported stipulation
 proposed by Mylan in this action is not “nearly identical.” The stipulation in the Second Action
 addressed the parties’ agreement, inter alia, that all papers submitted with regard to Mylan’s
 motion to dismiss in this action be deemed to have also been filed in the Second Action, that any
 decision on the motion to dismiss shall equally apply to the Second Action, and that Mylan
 accepted and acknowledged service in the Second Action effective March 8, 2019.

         The stipulation proposed by Mylan in this action, on the other hand, is not necessary or
 appropriate. Quite simply, the stipulation is a waste of the Court’s and Plaintiffs’ time and
 serves no purpose, except perhaps, as Plaintiffs suspect, for Mylan to try to use it for posturing in
 a related protective suit filed in the Northern District of West Virginia. Furthermore, Mylan’s
 proposed stipulation implies that the Court does not have authority to conduct a Rule 16
 conference while a motion to dismiss is pending and that a separate stipulation or order is
 required in every case before a Rule 16 conference in order for a party to preserve a pending
 motion to dismiss. Plaintiffs cannot take part in making such incorrect implications.


 Newark New York Trenton Philadelphia Wilmington                               gibbonslaw.com
Case 3:18-cv-14305-PGS-LHG Document 39 Filed 03/20/19 Page 2 of 2 PageID: 1472



 Honorable Lois H. Goodman, U.S.M.J.
 March 20, 2019
 Page 2


                                       Respectfully submitted,


                                       s/ William P. Deni, Jr.
                                       William P. Deni, Jr.

 cc: All counsel of record (via ECF)




                                          2
